 CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION

Exhibit 10.12
GF—2000—0210



Engineering Service Contract (II)


(Professional Engineering Service Contract for Construction Project)
 
Name of the project: Xinyang Jinding Project with an annual production of
300,000t/a
bio-diesel oil and 15,000t/a 1, 3 propylene glycol
Location of the project: Xinyang, Henan province
Contract No.: [2005] Xianghuashehe No. 21
(Filled in by the Designer)
Level of the design certificate: first-degree in the whole petrochemical
industry
Contract letting party: Xinyang Hongchang Channel Gas Engineering Co., Ltd
Designer: Hunan Biologically Pharmaceutical Factory
Consigned technician: Qinghua University
Date of Contract: October 30, 2005


Ministry of Construction of People’s Republic of China
State Administration for Industry and Commerce
 

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
Contract letting party: (Party A) Henan Xinyang Hongchang Pipeline & Gas Company
 
Designer: (Party B) Hunan Chemical & Pharmaceutical Design Institute


The Contract letting party entrust the Designer to undertake the engineering
design of Xinyang Jinding300,000t/a bio-diesel oil and15,000t/a 1,3 propylene
glycol project and 10,000 t/a bio-diesel oil project and the location for the
project is Xinyang, Henan province. After friendly consultation, The parties
hereby sign this contract as follows:


Article 1 Basis for the conclusion of this contract
 
1.1 The Contract Law of the People’s Republic of China; The Construction Law of
the People’s Republic of China; Regulations on the Administration of the Market
for Survey and Design of Engineering Construction
 
1.2 National and local rules and regulations on the administration of the market
for survey and design of engineering construction
 
1.3 Approval documents of the engineering construction


Article 2 Design Basis
 
2.1 The proxy statements or the design bid-winning documents sending by the
contract letting party to the designer.
 
2.2 The base information giving by the contract letting party
 
2.3 The main technical criterions adopted by the designer are:
 
1. Fire Prevention Norm for Construction designGBJ16-1987 (The 2001 version)
 
2. The Provisions about the Content and Depth of the Shop Drawing of the
Chemical Techniques Design
 
3. The Design Mode of the Industrial Metal Pipeline GB50316-2000
 
4. The related national executing technical criterions and norms.


Article 3 The order of Precedence of the contract documents
 
The documents constituting the present contract can illuminate each other. If
there is diverge or disaccord, please judge them according to the following
order of precedence:
 
3.1 The contract
 
3.2 The bid-winning documents
 
3.3 The contract letting party‘s requirements and the bid-winning documents
 
3.4 The Bid document



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
Article 4 The Project, scale, stage, investment and design contents of the
present contract (filling in accordance with the characters of the industry):


    *****


Article 5 The related information, documents and time submitted by the contract
letting party to the designer.


The contract letting party entrusts the Tsinghua University with the provision
of the technical information about the technics of the bio-diesel productions of
the present project;


    5.1 The indispensable information in the feasibility study report stage (it
shall be provided in seven days since the contract is assigned)
 
    5.1.1 The flow chart, technology parameters, and equipment schedule provided
by the technology transfer party;
 
    5.1.2 The specification of the raw materials and the norm quota of
consumption
 
    5.1.3 The hydrological and weather information, geological information and
relief map;
 
    5.1.4 Other supporting documental information in the feasibility study stage
 
    5.2 The information in the project designing stage (it shall be provided in
ten days since the beginning of the project design)
 
    5.2.1 Entrust the technology party with the provision of the Software bundle
of the bio-diesel technics
 
    5.2.2 The specification of the raw materials
 
    5.2.3 The detailed geological exploitation and relief map
 
    5.2.4 Other fundamental design materials.


Article 6 Design documents and the number of copies delivered by the designer to
the contract letting party, and the place and time to deliver


6.1 Submit 15 copies of feasibility study report within 30 days after conclusion
of the contract.
 
6.2 Submit 10 copies of preliminary design document 60 days after approval of
the feasibility study report.
 
6.3 Submit 8 copies of construction drawings 90 days after approval of the
preliminary design document.
 
6.4 Documents are delivered at: Changsha City, Hunan Province



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
Article 7 Fees
 
7.1 The two parties agree that the feasibility study and design fee under this
Contract is RMB ***** in total, including RMB ***** consultancy fee for
compiling the feasibility study report and RMB ***** design fee for the project.
The charging basis and calculation approach is executed in accordance with
related national and local regulations; where there’s no national and local
regulation, they shall be agreed on by the two parties.


7.2 After approval of the preliminary design, the design fee shall remain
unchanged. In the event of budget adjustment in construction of the project, the
design fee shall not be adjusted either.


Article 8 Payment method
 
8.1 The contract letting party shall, within ***** after this Contract takes
effect, pay the designer ***** of the total fee for feasibility consultancy as
deposit at the feasibility study stage, which totals RMB ***** (In settlement,
such deposit will be used to set off the design fee and the consultancy fee for
compilation of the feasibility study report).


8.2 When the designer submits the feasibility study report, the contract letting
party shall pay RMB ***** consultancy fee.


8.3 The contract letting party pays ***** of the design fee to the designer,
totaling RMB *****, then the designer organize and conduct design. When the
designer submits the preliminary design documents, the contract letting party
shall pay RMB ***** design fee. Afterwards, the contract letting party shall,
based on the proportion of quantity of construction drawings completed by the
design fee, pay to the designer RMB ***** design fee by phases and by strikes.
After completion of construction drawings, the contract letting party shall
settle the design fee, without withholding any remaining funds.
 
Article 9 Responsibilities of both parties
 
9.1 The contract letting party’s responsibility


9.1.1 The contract letting party entrusts the technology party with the
provision of the technology information to the designer. It shall take the
responsibility of the advancement, dependability and veracity of the technology
information and the disputes of the knowledge property right causing by it.


9.1.2 According to the Article 5, the contract letting party shall provide the
base information and documents to the designer in the prescriptive time and take
responsibility for the integrality , validity and time limit for them. Besides,
the contract letting party has no right to ask the designer to design violating
national related rules.
 

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
In case the contract letting party provides those information and documents
exceeding less than 15 days, the designer can postpone the time according to the
time limit defined in the Article 6; if the contract letting party provides
those information and documents exceeding more than 15 days, the designer has
the right to redefine the time of providing the designing documents.
 
9.1.3 In case of the Designer’s rework on the design resulted for changes of the
engineering, size and conditions of the design by the Contract letting party or
mistakes of the materials submitted or major revision on the submitted
materials, the parties shall conclude supplementary agreement separately (or
conclude additional agreement) and redefine relevant terms and conditions, and
the Contract letting party should pay charges for rework to the Designer
according to the workload.


9.1.4 During the performance of the contract, if the Contract letting party
requires terminating or canceling the contract before the Designer starts the
design work, the Designer will not return the down payment already paid by the
Contract letting party; if the Designer has started the design work, the
Contract letting party shall pay for the actual workload already done by the
Designer. When the actual workload of the design is less than half of the work
at the stage, the Contract letting party shall pay half of the payment for the
design work at the stage. When the actual workload of the design is more than
half of the work at the stage, the Contract letting party shall pay all the
payment for the design work at the stage.


9.1.5 The Contract letting party should pay down payment as provided by the
contract and receipt of down payment will be the symbol for the commencement of
the design work by the Designer. The Designer shall have the right to put off
the commencement date of the design work if it has not received the down payment
and the time for delivery shall be extended accordingly.
　　
9.1.6 The Contract letting party should pay charges for design to the Designer
at the amount and date provided in this Contract. For each day of overdue
payment, 2‰ of the overdue payment shall be paid as damages for overdue payment
and the time for delivery by the Designer shall be extended accordingly. Where
the delay of payment has exceeded 30 days, the Designer shall have the right to
suspend the performance of the work at the next stage and give written notice to
the Contract letting party. In case the higher authority or competent department
of design approval would not approve the design documents or the engineering
construction of this contract is suspended or stopped, the Contract letting
party should pay the payable charges for design.


9.1.7 If the Contract letting party require the Designer to delivery the design
documents in advance, it should get the prior consent of the Designer without
serious deviation from the reasonable design circle, and the Contract letting
party shall pay the crush cost.


9.1.8 The Contract letting party shall be responsible for the national standard
drawing, ministerial standard drawing and local standard drawing needed in
factory construction drawings of design documents.


9.1.9 The Contract letting party shall bear the expenses for receiving foreign
expert in charge of the engineering to the Designer’s office (including expenses
on fax, telephone and office affairs).



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
9.2 Designer’s responsibilities
 
9.2.1 The Designer should carry out design work in accordance with technological
rules and standards provided in this contract or the state, and deliver design
documents as the content, time and copies specified in Article 6 of this
Contract (except for the circumstances provided in Art. 9.1.1, 9.1.2, 9.1.4,
9.1.5 under which the delivery of design documents may be extended), and shall
be responsible for the quality of the design documents.


9.2.2 The design life of the engineering construction shall be 20 years.


9.2.3 The Designer shall be responsible for the scrutiny on the foreign
investor’s design material and contact on the design of the engineering.


9.2.4 The Designer shall be responsible for the revision or supplement to the
mistakes or omission of the design documents. If any engineering quality
accidents happen because of the Designer’s fault, the Designer should be
responsible for taking remedial measures as well as reduce the design charges on
the affected part of the design work and compensate the Contract letting party
in accordance with the degree of loss. The amount of the damages for
compensation shall be discussed and determined by the Parties as ***** of the
whole design fees promised in the contract.


9.2.5 If the delivery of design documents is delayed for the Designer’s reason,
each day overdue will result in the reduction of ***** of the design charges for
the engineering.


9.2.6 After the contract come into force, the designer shall return the down
payment in double if the designer require termination or cancellation.


9.2.7 Upon delivery of the design documents, the Designer shall participate in
the inspection on the design by relevant higher authority as provide and shall
be responsible for necessary adjustment and supplements to the content within
the original scope of the design according to the inspection conclusion. The
Designer shall start the construction within two years upon delivery of the
design documents within specified time limit and shall be responsible for the
technological disclosure to the Contract letting party and construction unit,
handling with relevant matters on design and participation in the acceptance
upon completion of the engineering construction. In case the engineering
construction has not started within two years, the Designer shall still be
responsible for the above work and may collect reasonable service fee for
consultancy from the Contract letting party in accordance with the needed work
load the amount of the service fee shall be discussed and determined by the
Parties.


Article 10 Confidentiality
 
Both Parties shall protect each other’s intellectual property rights. Without
prior consent, neither party shall revise, copy, or transfer to a third party or
use for the project other than the project of this Contract any materials and
documents of the other party. Under such circumstances, the disclosing party
shall be responsible for all the consequence it results and shall bear relevant
compensation.



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
Article 11
 
If any dispute arises in connection with the engineering service contract, it
shall be settled by friendly consultation of the Parties. When the dispute
cannot settled by consultation, it shall be submitted to arbitration committee
for settlement. When the Parties have not agreed on the arbitration organization
nor concluded written arbitration agreement, the dispute shall be brought to
People’s court.


Article 12 Contract effectiveness and miscellaneous
 
12.1 As the Contract letting party request the Designer to dispatch personnel to
stay on construction site so as to coordinate and solve relevant issues, the
individual technical consultant service contract shall be signed by both
parties. Since the need of design and construction, the Designer would be
requested to solve related construction problem by the Contract letting party,
and the service within four days is free.


12.2 Service provided by the Designer for the Project in the Contract will be
concluded until the completion of construction, installation, and commissioning
operation.


12.3 In the projects of construction, Designer shall not appoint manufactures or
Designers of construction materials and equipments. Where there is a necessity
that Designer shall cooperate with Contract letting party in ordering the
process of construction materials and equipments, the relevant expenses shall be
paid by Contract letting party.


12.4 The Contract             
                                                                                                                                                  letting
party entrusted the Designer to cooperate with the engineering work of imported
project and design personnel undertaking relevant design assignment shall be
included in all stages from enquiry, business negotiation, domestic and overseas
technical inspection until the production period. The fee for overseas business
trip and other relevant fee will be paid by Contract letting party except the
fee for purchasing dress.


12.5 Additional agreement for any other service, which Contract letting party
entrusts Designer to provide, however, out of the scope of the contract, shall
be signed and the payment shall be paid correspondingly.


12.6 For any failure to perform any term or condition of the contract due to
force majeure, both parties shall attempt to settle the problem by consultation.


12.7 The contract is effective once after both parties stamp and sign. There are
totally four copies of the contract, Contract letting party retains 2 copies,
and Designer retains 2 copies.


12.8 Once the contract become effective, it shall be registered in the Auditing
Section stipulated by Provincial Administrative Ministry of Construction where
the project locates. If the necessity is agreed mutually by both parties, the
contract shall be certified by local administration for industry and commerce.
This contract is to be concluded once after both parties fulfill their own
responsibilities.



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
12.9 Any correspondence, including faxes, telegrams, meeting minutes agreed by
both parties, are components of the contract, which shall have the same validity
with this contract.


12.10 As for matters not mentioned in the contract, supplementary agreement may
be concluded by both parties, which shall have the same validity with this
contract.
 

Contract letting party:    Name of the Designer: (Stamp) /s/ Chen Si Qiang  
(Stamp) /s/ Hunan Chemical and Pharmaceutical Design Institute
Legal representative: (signature)   Legal representative: (signature)
Authorized proxy: (signature)   Authorized proxy: (signature) Address:   
Address: Postal code:    Postal code:  Tel.:   Tel.: Fax:   Fax: Bank:   Bank:
Bank account:   Bank account:
Record at the competent construction administration department:  
Verification opinion:      
(Stamp)
 
 (Stamp)

 

--------------------------------------------------------------------------------

